Parsons, C. J.,
in summing up the cause, informed the jury that it was the opinion of the whole Court that the evidence given by the appellants to invalidate the will deserved but little consideration ; that the question was confined to the sanity of the testator at the time of making the will, which seemed to be fully established by those whose duty it was to be satisfied of that fact before they subscribed the instrument.
The jury found that the testator, at the time when, &c., was of sound mind; and the will was accordingly proved, approved, and allowed.